               Case 17-26158       Doc 86     Filed 06/20/19      Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MARYLAND

In Re:                                         |
                                               |
LESLIE M HAGANS                                |      Case No. 17-26158-WIL
                                               |      Chapter 13
               Debtor(s)                       |

TRUSTEE’S MOTION FOR DISALLOWANCE OF CLAIM AS TO WHICH THE
            CLAIMANT HAS REFUSED DISTRIBUTIONS

        Nancy Spencer Grigsby, Chapter 13 Trustee in the above-captioned case
(“Trustee”), pursuant to section 502 of the Bankruptcy Code and Bankruptcy Rule 3007,
request the Court to disallow the proof of claim filed on behalf of Home Point Financial
Corporation c/o Cenlar, FSB (“Claimant”), filed on February 9, 2018, in the amount
of $315,045.44 with an arrearage of $2,010.64 (the “Claim”). The Claimant has: (1)
refused to accept distributions made pursuant to the plan confirmed in the case; and (2)
failed either to withdraw the Claim or to amend the Claim to resulting from the
execution. The balance of the Claim should be disallowed to permit plan funds to be
disbursed to other creditors.

         WHEREFORE, the Trustee prays that the Court disallow the Claim.



                                                   Respectfully submitted,

Date: June 20, 2019                                /s/ Nancy Spencer Grigsby
                                                   Nancy Spencer Grigsby
                                                   Chapter 13 Trustee
                                                   185 Admiral Cochrane Dr., Suite 240
                                                   Annapolis, MD 21401
                                                   ngrigsby@ch13md.com


        PLEASE TAKE NOTICE that: (1) within thirty (30) days after the date on the
certificate of service of the motion, the claimant may file and serve a memorandum in
opposition, together with any documents and other evidence the claimant wishes to attach
in support of its claim, unless the claimant wishes to rely solely upon the proof of claim;
and (2) an interested party may request a hearing that will be held in the courts discretion.
              Case 17-26158       Doc 86     Filed 06/20/19    Page 2 of 2




                            CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of June, 2019, I reviewed the Court’s CM/ECF
system and it reports that an electronic copy of the Motion to Disallow will be served
electronically by the Court’s CM/ECF system on the following:

Louis Fiechtner louis.fiechtner@gmail.com, r45981@notify.bestcase.com
Counsel for Debtor(s)

Richard Rogers rrogers@cgd-law.com, bankruptcyecf@cgd-law.com, estamas@cgd-
law.com, bbush@cgd-law.com
Counsel for Home Point Financial Corporation

       I hereby further certify that on the 20th day of June, 2019, a copy of the Motion to
Disallow was also mailed first class mail, postage prepaid to:

Leslie M. Hagans
4521 Henderson Road
Temple Hills, MD 20748
Debtor(s)

Home Point Financial Corporation
Cenlar, FSB
Attn: Richard J. Rogers
425 Phillips Blvd
Ewing, NJ 08618
Creditor’s Address on Claim

Cenlar, FSB
Central Loan Administration & Reporting
425 Phillips Blvd
Ewing, NJ 08618
Creditor’s Correspondence Address

CSC- Lawyers Incorporating Service Company
7 St Paul Street, Suite 820
Baltimore, MD 21202
Resident Agent for Home Point Financial Corporation

No Resident Agent Found for Cenlar, FSB

No Resident Agent Found for Central Loan Administration & Reporting

                                                     /s/ Nancy Spencer Grigsby
                                                     Chapter 13 Trustee
